Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	In response to amendment filed 02/03/2021, claims 1 and 9-17 have been amended. Previous 35 USC 101 rejection with respect to claims 9-16 have been withdrawn.


Allowable Subject Matter
Claim Objections
Claims 9-16 are allowable over prior arts. Reasons for allowance over prior art is stated in previous final rejection mailed 07/31/2020. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 17-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent No. 6,008,809 A1) in view of Flores et al. (US Publication No. 2008/0126989 A1), in view of Celebiler et al. (US Patent No. 6195094), and further in view of Kim et al. (US 20130120295 A1)


In regards to claim 1, Brooks teaches, A method comprising: 
presenting an application window divider control of a window management system shared by a first application window of a first application and a second application window of a second different application in a user interface,  (See fig. 12, several application programs. Also see figs. 5 and 12 which teaches different file types, or different application programs (word processor program, spreadsheet program, database application). Also see fig. 1-3, dynamic windowing mechanism 128 (i.e. window management system) is a component of the user interface environment ran by operating system (fig. 1, reference number 126, and figs. 5-7, user interface environment) and manages user interface operations of a computing device (col. 6, lines 30-42,   Dynamic windowing mechanism 128 dynamically sizes each application window as it is dragged and dropped into the dynamic window (step 410).  Dynamic sizing causes the application window to be sized in relation to other application windows residing in the dynamic window…col. 4, lines 14-22, a computer system 100 includes a dynamic windowing mechanism 128 that allows multiple windows to be automatically manipulated and displayed within a dynamic window on a computer display.  Note that FIG. 1 shows that dynamic windowing mechanism 128 is a part of operating system 126 in accordance with the preferred embodiment.)
receiving a directional instruction that moves the application window divider control along an axis of the user interface towards an end point (See figs. 13-14, col. 10, lines 25-60, adjusting the horizontal or vertical splitter by dragging. The repositioning of the splitter causes dynamic windowing mechanism 128 to resize application windows 
resizing the first application window and the second application window (See fig. 12-14)	Brooks teaches application window divider control (See fig. 12, splitter 524) 
However, Brooks does not specifically teach, in response to receiving the directional instruction, snapping the …control to a snapping point dynamically determined from a range of points along the axis of the user interface, the snapping point dynamically determined based on the end point, the end point dynamically calculated as the …control is moved;
Flores further teaches, in response to receiving the directional instruction, snapping the …control to a snapping point dynamically determined from a range of points along the axis of the user interface, the snapping point dynamically determined based on the end point, the end point dynamically calculated as the …control is moved; (See Flores figs. 3, steps 320-370, 5A-5B and paragraph 41, snapping the control (e.g. slider) to a snapping point (e.g. closest interval) selected from a range of points along an axis of the user interface (e.g. evenly distributed time intervals) responsive to a received directional instruction applied to the control that moves the control along the axis to an end point (e.g. fig. 3, step 300, step 340: NO, and step 360: YES). The snapping point is selected based on the end point (e.g. “if a slider is dragged to a position corresponding to 8:02 PM on the time scale axis, the application may reposition and snap the slider to 8:00 PM". Also see fig. 3, step 370, "slider repositioned and 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify method of Brooks to comprise method further taught by Flores because adding stopping points to enable automatic snapping can produce configurations that are considered more useful in practice (For example, see Flores paragraph 41 and figs. 3-5).
Brooks-Flores do not specifically teach, resizing the first application window and the second application window in response to the snapping operation based on the snapping point of the application window divider
However, Celebiler further teaches, resizing the first application window and the second application window in response to the snapping operation based on the snapping point of the application window divider (See figs. 3-4, col. 3, lines 35-54, When the user drags the splitter bar 304 within a certain small area of the left hand pane 307, the action is interpreted as a snap to the left hand edge, where left hand edge is the snapping point. Furthermore, when the left hand pane is collapsed in this position, the splitter bar 403 remains visible as well as the button 404.  The message list pane 402 and message display pane 405 expand to fill the area previously occupied by the folder pane 303, where application windows 303, 302, and 306 are resized shown in fig. 4)
 The button 305 on the splitter bar 304 allows the user to easily close a pane and then easily get it back and also enables the user to drag the splitter bar 304 to whatever size he wants and manipulate it however he wants.  The invention is extremely useful for users that are not familiar with the complicated operations of a computer application (See Celebiler col. 3, lines 60-65).
Brooke-Flores-Celebiler does not specifically teach automatically presenting an application window divider control…in response to a launch of the second different application
However, Kim further teaches, automatically presenting an application window divider control…in response to a launch of the second different application (See fig. 5A-5B and paragraph 123-124, example where two applications 232a and 232b are displayed on the main screen 210 in the split mode.  When the user touches the second multi application set 232 in the multi application panel 230, the controller 110 simultaneously executes a plurality of applications 232a and 232b included in the second multi application set 232 and displays the applications on the main screen 210 in the split mode. Common boundary line 270 is the claimed application window divider control. Also see paragraph 188, example where the sizes of the first and second windows 240 and 250 are simultaneously changed by touching the common boundary line 270 by the user)


In regards to claim 2, Brooks-Flores-Celebiler-Kim teaches the method of claim 1, wherein a minimum size condition is associated with the first application window (See Brooks col. 11, lines 11-23, once minimum size condition is satisfied, the button is created to represent an application window which has become too small due to the positioning of the splitter within a predetermined distance. Also see Celebiler col. 3, lines 34-41)
further comprising: removing the first application window from the user interface in response to the received directional instruction applied to the application window divider control resulting in a size of the first application window satisfying the minimum size condition. (See Brooks, col.11, lines 13-22 as shown in Figs. 17-20 “As a result of resizing windows displayed in dynamic window 212, it is possible to have windows become so small that they cannot display meaningful information. If this happens, dynamic windowing mechanism 128 creates a button to represent any application window which has become too small due to the positioning of the splitter within a predetermined distance of the boundary of dynamic window 212. Two different types of buttons may be created depending on whether the vertical or horizontal splitter has been repositioned,” where application button is displayed as an alternative and application window is removed for being too small, and also see col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212. In addition, dynamic windowing mechanism 128 allows the user to temporarily maximize one of the application windows located within dynamic window 212. When the maximized application window is returned to its previous size, the other windows in dynamic window 212 will also return to their previous sizes (before the one window was maximized).” where Brooks teaches one interface can be maximized and other removed when a particular gesture is performed. Also see Celebiler figs. 3-4 and col. 3, lines 35-54, folder pane 303 collapses to a zero-width pane (e.g. 0 indicating that it is removed))

	In regards to claim 3, Brooks-Flores-Celebiler-Kim teaches the method of claim 2, wherein the first application window is removed from the user interface with an animation that pushes the first application out of the user interface in the direction of the directional instruction applied to the application window divider control. (See Brooks col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212.” Furthermore see figs 7, 9, 11, which shows user dragging window where window is moved based on user's input direction (animated effect). 

	In regards to claim 4, Brooks-Flores-Celebiler-Kim teaches the method of claim 1, 
Further comprising:
	presenting a third application window of a third different application that does not share the application window divider control shared by the first application window and the second application window, the third application window being placed between the first application window and an edge of the user interface;(See Brooks fig. 11 and col. 9, lines 37-49, which teaches user placing third application window (e.g. honeydew.dbf) between the first window (e.g. watermelon.doc) and an edge of the dynamic window 212 in the direction of the directional instruction, "The path of the honeydew.dbf window 504 as it is dragged into dynamic window 212 is shown in phantom which can be described as a leftward horizontal path.  The initial location of the honeydew.dbf window 504 was to the right and just slightly downward from dynamic window 212 and the leftward horizontal dragging path causes the honeydew.dbf window 504 to be dragged over the right boundary of dynamic window 212” Furthermore, if cantaloupe.spd was interpreted as the third application that was lastly added in bottom to top direction, it does not share the vertical splitter 524 presented earlier) 
presenting another application window divider control shared by the third application window and the first application window; receiving another directional instruction that moves the other application window divider control along an axis of the user interface towards an endpoint; (See Brooks fig. 18-19, usage of horizontal splitter 522 that is shared between third/first application) 
	in response to receiving the other directional instruction, adjusting the width of the first application window to satisfy a minimum size condition of the first application window, and (See Brooks col. 11, lines 11-23 and figs. 17-19, once minimum size condition is satisfied, the button is created to represent an application window (e.g. first application window) which has become too small due to the positioning of the splitter within a predetermined distance. Also see Celebiler figs. 3-4 and col. 3, lines 35-54, folder pane 303 collapses to a zero-width pane (e.g. 0 indicating that it is removed)) in response to the dragging of splitter bar))
in response to the adjusted first application window satisfying the minimum size condition, adjusting the width of the third application window based on the other directional instruction received. (See Brooks fig. 16-18, assuming that honeydew.pdf is the third application window, in response to user moving vertical splitter 524 to the left to satisfy the minimum size condition of the first application window (e.g. watermelon.doc), the size of the third application window is expanded (fig. 18 of Brooks). Also see Celebiler figs. 3-4 and col. 3, lines 35-54, folder pane 303 collapses to a zero-width pane (e.g. 0 indicating that it is removed)) in response to the dragging of splitter bar))

In regards to claim 5, Brooks-Flores-Celebiler-Kim teaches the method of claim 4, wherein another minimum size condition is associated with the third application window and further comprising: (See Brooks col. 11, lines 11-23, once minimum size condition is satisfied, the button is created to represent an third application window which has become too small due to the positioning of the splitter within a predetermined distance. Also see Celebiler col. 3, lines 34-41))
removing the third application window from the user interface when the operation of adjusting the third application window decreases the width of the third application window to satisfy the other minimum size condition of the third application window. (See Brooks, col.11, lines 13-22 as shown in Figs. 17-20 “As a result of resizing windows displayed in dynamic window 212, it is possible to have windows become so small that they cannot display meaningful information. If this happens, dynamic windowing mechanism 128 creates a button to represent any application window which has become too small due to the positioning of the splitter within a predetermined distance of the boundary of dynamic window 212. Two different types of buttons may be created depending on whether the vertical or horizontal splitter has been repositioned,” where application button is displayed as an alternative and application window is removed for being too small, and also see col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212. In addition, dynamic windowing mechanism 128 allows the user to temporarily maximize one of the application windows located within dynamic window 212. When the maximized application window is returned to its previous size, the other windows in dynamic 

In regards to claim 6, Brooks-Flores-Celebiler-Kim teaches the method of claim 5, wherein the third application window is removed from the user interface with an animation that pushes the third application out of the user interface in the direction of the directional instruction applied to the application window divider control. (See Brooks col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212.” Furthermore see figs 7, 9, 11, which shows user dragging window where window is moved based on user's input direction (animated effect). Therefore, when user selects and drags third application window (e.g. honeydew.dbf) out of the dynamic window 212, animation effect follows. Also see Celebiler figs. 3-4 and col. 3, lines 35-54, folder pane 303 collapses to a zero-width pane (e.g. 0 indicating that it is removed)) in response to the dragging of splitter bar)))



In regards to claim 17, Brooks teaches, A system comprising: (See fig. 1, computing system 100)
a computing device presenting a user interface; and (See figs. 1 and 12)
a window management system of an operating system of the computing device, the window management system including one or more application window divider controls providing an external boundary of one or more application windows, (See fig. 12, presenting application window divider control (vertical splitter 524) shared by first application window of first application (e.g. watermelon.doc window 502) and a second application window of second different application in a user interface (e.g. honeydew.dbf window 504). External boundary between two application windows are clearly seen in fig. 12. Also see, col. 2, lines 1-22, “…the resulting dynamic window may contain windows created from several application programs. Also see figs. 5 and 12 which teaches different file types, or different application programs (word processor program, spreadsheet program, database application). Also see fig. 1, system is performed on operating system 126. Also see fig. 1-3, dynamic windowing mechanism 128 (i.e. window management system) is a component of the user interface environment ran by operating system (fig. 1, reference number 126, and figs. 5-7, user interface environment) and manages user interface operations of a computing device (col. 6, lines 30-42,   Dynamic windowing mechanism 128 dynamically sizes each application window as it is dragged and dropped into the dynamic window (step 410).  Dynamic sizing causes the application window to be sized in relation to other application windows the window management system configured to receive a directional instruction applied to a first application window divider control that moves the first application window divider control along an axis of the user interface to an end point, (See figs. 13-14, col. 10, lines 25-60, adjusting the horizontal or vertical splitter by dragging. The repositioning of the splitter causes dynamic windowing mechanism 128 to resize application windows affected by the move. The end point herein is interpreted as “end location” of the dragging under the BRI)
… first application window divider control displayed between a first application window of a first application and a second application window of a second different application (See fig. 12, presenting application window divider control (vertical splitter 524) shared by first application window of first application (e.g. watermelon.doc window 502) and a second application window of second different application in a user interface (e.g. honeydew.dbf window 504). Also see, col. 2, lines 1-22, “…the resulting dynamic window may contain windows created from several application programs. Also see figs. 5 and 12 which teaches different file types, or different application programs (word processor program, spreadsheet program, database application))
resize the first application window and the second application window (See fig. 12-14)
Brooks teaches application window divider control however does not specifically teach, in response to receiving the directional instruction, snap the …control displayed… to a snapping point selected from a range of points along the axis of the user interface… the window management system further configured to select the snapping point based on the end point of the directional instruction
However, Flores further teaches, in response to receiving the directional instruction, snap the …control displayed… to a snapping point selected from a range of points along the axis of the user interface… the window management system further configured to select the snapping point based on the end point of the directional instruction(See Flores figs. 3, steps 320-370, 5A-5B and paragraph 41, snapping the control (e.g. slider) to a snapping point (e.g. closest interval) selected from a range of points along an axis of the user interface (e.g. evenly distributed time intervals) responsive to a received directional instruction applied to the control that moves the control along the axis to an end point (e.g. fig. 3, step 300, step 340: NO, and step 360: YES). The snapping point is selected based on the end point (e.g. “if a slider is dragged to a position corresponding to 8:02 PM on the time scale axis, the application may reposition and snap the slider to 8:00 PM". Also see fig. 3, step 370, "slider repositioned and snapped to closest determined interval position". As shown in fig. 3, and paragraph 38, the flow chart continues in loop from step 360 back to step 310 until slider finishes dragging. The current point (or possibly the end point) of the slider is tracked or calculated constantly while it is being dragged by user.)

Brooks-Flores do not specifically teach, resize the …[two windows] based on the snapping point of the first application window divider 
However, Celebiler further teaches, resize the …[two windows] based on the snapping point of the first application window divider(See figs. 3-4, col. 3, lines 35-54, When the user drags the splitter bar 304 within a certain small area of the left hand pane 307, the action is interpreted as a snap to the left hand edge, where left hand edge is the snapping point. Furthermore, when the left hand pane is collapsed in this position, the splitter bar 403 remains visible as well as the button 404.  The message list pane 402 and message display pane 405 expand to fill the area previously occupied by the folder pane 303, where application windows 303, 302, and 306 are resized shown in fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify system of Brooks-Flores to comprise system further taught by Celebiler because The button 305 on the splitter bar 304 allows the user to easily close a pane and then easily get it back and also enables the user to drag the splitter bar 304 to whatever size he wants and manipulate it however he wants.  
Brooke-Flores-Celebiler does not specifically teach the one or more application window divider controls automatically presented on the user interface in response to a launch of two or more applications
However, Kim further teaches, the one or more application window divider controls automatically presented on the user interface in response to a launch of two or more applications (See fig. 5A-5B and paragraph 123-124, example where two applications 232a and 232b are displayed on the main screen 210 in the split mode.  When the user touches the second multi application set 232 in the multi application panel 230, the controller 110 simultaneously executes a plurality of applications 232a and 232b included in the second multi application set 232 and displays the applications on the main screen 210 in the split mode. Common boundary line 270 is the claimed application window divider control. Also see paragraph 188, example where the sizes of the first and second windows 240 and 250 are simultaneously changed by touching the common boundary line 270 by the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify system of Brooks-Flores-Celebiler to comprise system further taught by Kim because the user can more easily grasp a progress state between applications in controlling the divided touch screens on which the plurality of applications are displayed.  Also, user convenience may be maximized 

Claims 18-19 are similar in scope to claims 2 and 4, therefore they are rejected under similar rationale as set forth above.


In regards to claim 22, Brooks-Flores-Celebiler-Kim teaches the method of claim 1, wherein the snapping point is selected from a range of consistently spaced points along the axis of the user interface (See Flores fig. 5A-5B and paragraph 41, figures show range of consistently spaced snapping points along an axis of the user interface (e.g. indicated by intervals))

In regards to claim 23, Brooks-Flores-Celebiler-Kim teaches the method of claim 1, detecting input indicating a committal to completion of the directional instruction, wherein the snapping operation is performed responsive to the detection of the input (See Flores figs. 3, step 360:YES  and step 370. Also see Celebiler figs. 3-4 and col. 3, lines 35-54, folder pane 303 collapses to a zero-width pane (e.g. 0 indicating that it is removed)) in response to the dragging/completion of splitter bar))) 

In regards to claim 24, Brooks-Flores-Celebiler-Kim teaches the method of claim 2, wherein the removing of the first application window from the user interface removes the first application window entirely from a display on which the user interface is displayed (See Celebiler figs. 3-4 and col. 3, lines 35-54, folder pane 303 collapses to a zero-width pane (e.g. zero indicating that it is entirely removed)) in response to the dragging of splitter bar))

Claim 25 is similar in scope to claim 24 set forth above, therefore, it is rejected under similar rationale.

Claim 26 is similar in scope to claim 24, therefore, it is rejected under similar rationale as set forth above.


Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent No. 6,008,809 A1) in view of Flores et al. (US Publication No. 2008/0126989 A1), in view of Celebiler et al. (US Patent No. 6195094), in view of Kim et al. (US 20130120295 A1) and further in view of Beykpour et al. (US Publication No. 2012/0054674 A1).

In regards to claim 7, Brooks-Flores-Celebiler-Kim teaches the method of claim 1.
application window divider control (See Brooks, fig. 12, vertical splitter 524) as well as satisfying a condition of divider control falling within a certain small area relative to the snapping point (e.g. left hand edge) for snapping operation (Celebiler col. 3, lines 34-36, Also see Flores at least fig. 3 and associated paragraphs, which teach snapping the … control to the snapping point.) however fails to explicitly teach, determining a speed of movement associated with the directional instruction; and in response to the determined speed of movement satisfying a speed condition relative to the …point, 
However, Beykpour further teaches, determining a speed of movement associated with the directional instruction; and in response to the determined speed of movement satisfying a speed condition relative to the …point,  (See Beykpour, fig. 2A, where window 154 can be interpreted as control since dragging the window 154 towards one edge of the screen results in removing "Homework 1" application window (see figs. 2B thru 7A). Furthermore, see paragraph 44, which teaches snapping window 154 towards edge of the screen (point C) if movement of window 154 satisfies velocity condition and distance condition relative to points A and C. Point C is the snapping point.)
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify method of Brooks-Flores-Celebiler-Kim to comprise method further taught by Beykpour because defining a distance or speed parameter to perform a specific function allows user to reduce his/her effort and movement, which provides user with convenience (See Beykpour figs. 2A-7A and paragraphs 44-45).

	In regards to claim 8, Brooks-Flores-Celebiler-Kim-Beykpour teaches the method of claim 7, wherein the snapping operation further comprises: 
moving the application window divider control to align with the snapping point along the axis when the application window divider control is not aligned with the snapping point but the movement of the application window divider control satisfies the speed condition and the distance condition relative to the snapping point. (See Beykpour paragraphs 44-45, while user is dragging window 154, (fig. 2B), if user’s input satisfies the velocity/distance condition relative to points A and C, window 154 is aligned with the snapping point C along the axis (see fig. 2C). Figs. 3-7 of Beykpour also depict different snapping points C that are located in other edges of the display. Lastly see Beykpour paragraph 74 and figs. 8A-8B, different locations of snapping point. Also see Flores paragraph 41 and figs. 3, 5a-5b, determining nearby snapping point out of the plurality of snapping points (or natural stopping point). Also see Celebiler fig. 3-4 and associated column and lines) 

Claim 20 is similar in scope to claims 7-8, therefore, it is rejected under similar rationale as set forth above.



Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177